Citation Nr: 0013837	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  97-19 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for post traumatic stress disorder (PTSD), on appeal 
from the initial award of service connection, to include the 
issue of entitlement to an extraschedular evaluation.

2.  Entitlement to special monthly pension for regular aid 
and attendance or at the housebound rate.


ATTORNEY FOR THE BOARD

William L. Pine, Counsel



INTRODUCTION

The veteran had active service from November 1972 to June 
1973.

This appeal is from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO), that awarded service connection for 
PTSD, assigning a 50 percent disability rating, and denied 
entitlement to special monthly pension benefits.  The 
St. Petersburg, Florida, RO is now the agency of original 
jurisdiction in this case.

The veteran requested a hearing before the member of the 
Board who would decide his case.  See 38 U.S.C.A. 
§ 7107(d)(1) (West Supp. 1999).  The RO scheduled the hearing 
for December 10, 1999; however, the veteran failed to appear 
for the scheduled hearing.  See 38 C.F.R. § 20.704(d) (1999).


REMAND

Additional development is warranted prior to adjudication of 
these claims.  Potentially relevant records have not bee 
obtained by the RO.  For example, the records reflects that 
the veteran has been treated at the Danville, Tampa, and New 
Orleans VA Medical Centers (VAMCs).  There are also multiple 
references to treatment at Fort Walton Beach General Hospital 
and at Southdown Care Center.  Further, the veteran has 
applied for Social Security Administration (SSA) disability 
benefits.  Therefore, the RO should make arrangements to 
obtain these records on remand, as the duty to assist 
involves obtaining relevant medical reports where indicated 
by the facts and circumstances of the individual case.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. 
Derwinski, 1 Vet. App. 90 (1990); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992) (VA records are constructively part of 
the record which must be considered).  Such duty extends to 
obtaining records from other Government agencies such as the 
SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

In addition, the veteran filed his claim for service 
connection for PTSD some weeks prior to the effective date of 
the most recent change in the VA's general rating formula for 
mental disorders.  See 38 C.F.R. § 4.130 (1999).  The rule in 
Karnas v. Derwinski, 1 Vet. App. 308 (1991) therefore 
applies.  Readjudication should be in light of the rule in 
Karnas.  See VAOPGCPREC 03-2000.

Finally, on remand the veteran should be afforded a VA 
examination in order to obtain the medical information needed 
to determine housebound status or the need for regular aid 
and attendance.

Accordingly, the case is REMANDED for the following action:

1.  Request that the veteran provide a 
list of those who have treated him for 
all of his disabilities since 1995, and 
obtain all records of any treatment 
reported by the veteran that are not 
already in the claims file.  The Board is 
particularly interested in treatment 
records from the Danville, Tampa, and New 
Orleans VAMCs; from Fort Walton Beach 
General Hospital; and at Southdown Care 
Center. 

With respect to the VAMCs, all records 
maintained are to be requested, to include 
those maintained in paper form and those 
maintained electronically (e.g., in 
computer files) or on microfiche.  

If requests for any private treatment 
records are not successful, tell the 
appellant so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 CFR 
§ 3.159(c).

2.  Make the necessary arrangements to 
obtain a copy of any SSA decision denying 
or granting disability benefits to the 
veteran.  The RO should request from the 
SSA copies of all the documents or 
evidentiary material that were used in 
considering the veteran's claim for 
disability benefits, including any reports 
of subsequent examinations or treatment.  
If these records are duplicates of those 
already on file, that fact should be 
annotated in the claims folder.  Any other 
pertinent records should be associated 
with the claims folder.

3.  Afford the veteran an appropriate VA 
examination(s).  The examiner should be 
given a copy of this remand and the 
appellant's entire claims folder.  The 
examiner should be requested to review 
the veteran's medical history prior to 
conducting the examination and state that 
this has been accomplished.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  

The veteran should be advised of his 
responsibility to report for a VA 
examination under 38 C.F.R. § 3.655.
In requesting that the examination be 
scheduled, the RO should assure that the 
VAMC has the veteran's current address of 
record.  The VAMC making arrangement for 
the examination must provide the RO 
sufficient written documentation to 
confirm that notice was sent, the date 
notice was sent, and the address to which 
notice was sent.  Such documentation is 
to be placed in the claims folder.

The purpose of the examination is to 
determine housebound status or the need 
for regular aid and attendance.  Each of 
the veteran's disabilities should be 
evaluated, including, but not limited to, 
PTSD, residuals of a right fibular 
fracture, human immunodeficiency virus 
(HIV), hernias, and a fractured jaw.  The 
examiner is asked to describe the nature 
of the veteran's disabilities and the 
effect of his disabilities on his ability 
to perform daily functions.

For example, is the veteran unable to 
dress or undress himself and keep himself 
ordinarily clean and presentable?  Does 
he require frequent adjustment of any 
special prosthetic or orthopedic 
appliances that cannot be done without 
aid?  Is he unable to feed himself 
through loss of coordination of upper 
extremities or through extreme weakness, 
or unable to attend to the wants of 
nature?  Does he have incapacity, 
physical or mental, that requires care or 
assistance on a regular basis to protect 
him from hazards or dangers incident to 
his daily environment?  Does he have any 
disability that requires that he remain 
in bed?  Is he substantially confined to 
his dwelling and the immediate premises, 
and if so, it is reasonably certain that 
the disability or disabilities and 
resultant confinement will continue 
throughout his lifetime?

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
condition(s) at issue, such testing or 
examination is to be accomplished prior 
to completion of the examination report.

4.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and 
completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the requested examination 
does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999); see also Stegall v. West, 11 
Vet. App. 268 (1998).

5.  Readjudicate the veteran's claims, 
with consideration of any additional 
evidence developed upon remand. 
Readjudicate the claim for a higher 
initial rating for PTSD, mindful to 
consider whether the rating criteria 
effective prior to versus those effective 
on and after November 7, 1996, are more 
beneficial to the veteran, VAOPGCPREC 03-
2000, and whether the rating may vary 
over the time under consideration in this 
case.  Fenderson v. West, 12 Vet. App. 
119 (1999).    

6.  If the decision remains adverse to 
the veteran, provide him supplemental 
statement of the case.  If the veteran 
has failed to report for an examination, 
citation of 38 C.F.R. § 3.655 should be 
included.  Allow an appropriate period of 
time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 

